DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  No new Information Disclosure Statements (IDS) have been filed since 26 April 2022, the date of the Applicant’s most recent response. 

 Status of Claims
This action is in reply to the application submitted by the applicant on 13 August, 2019 and Terminal Disclaimer filed 26 April 2022.
Claims 1-20 are previously presented.  
Claims 1020 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed by the Applicant on 26 April 2022 overcomes the nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,380,591.  The previous double patenting rejection is withdrawn.   
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because the claims in ordered combination are a practical application.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
at least one processor operatively coupled to computer memory, the at least one processor configured to:
configure at least one trigger, stored in the computer memory, the at least one trigger configured to initiate biometric based verification;
track interaction on a non-voice channel;
match the tracked interaction to the at least one trigger;
the biometric based verification responding to the match of the at least one trigger by causing a push notification to alert a mobile application to initiate a voice biometric based verification dialog with the user;
initiate contact with a user of a device in response to the push notification processed at the mobile application by collecting biometric data from the user through the voice biometric based verification dialog;
determine whether the collected biometric data contains a biometric pattern that enables identifying the user, and, if not, re-collecting biometric data from the user; 
perform the biometric based verification of the user as a function of the biometric data collected to produce a result by validating identify of the user including (i) matching the collected biometric data provided during the initiated contact to the biometric pattern and (ii) determining possession of the device, via the contact with the user at the device; and
enable the mobile application to utilize the result of the biometric based verification;  

The following prior art of reference have been deemed most relevant to the allowed claim(s):
Estes et al. (U.S. Patent No. 7,158,776 B1) discloses techniques for granting access on a network having a network service to a user of a mobile device having a microphone includes determining a first identification uniquely associated with a registered user having a registered voiceprint that matches a voiceprint of the user of the mobile device. A second identification uniquely associated with the mobile device is also determined. It is then determined whether to grant access based on the first identification
and the second identification. If it is determined to grant access, access is granted on the network to the user. Various aspects of the invention allow a user to be authenticated separately of the mobile device by the voice of the user, and granted access to a network service based on both the user's
identity and the identity of the mobile device.  
Rogers (U.S. PG Pub. No. 2011/0142234 A1) discloses a fully-distributed solution to the problem of confirming the identity of the presenter of a payment card or other credentials, using multiple factors to authenticate the presenter. The invention leverages the wide penetration of mobile phones in modem economies as the basis for the distributed multi-factor authentication. For additional confidence levels biometric data can be incrementally included as part of the multi-factor authentication. The loss of any one of the multiple authentication factors does not compromise the integrity of the system or the individual, and there is no single point of vulnerability for attack or theft. 

Claims 1-20 are allowed because the references individually and in combination as discussed above as the closest prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sontag et al., (US 20110047605 A1) discloses a system and method for verifying the identity of a user to a secure website. The user provides a server associated with the secure website with an account identifier, a biometric authentication element comprising a voice print and secret pass phrase, and contact information for a user communication device during the enrollment process. Upon subsequent attempts to access the secure website the user is prompted to provide an account identifier. Upon receipt of the account identifier, the server transmits a request for voice print and pass phrase samples to the user's communication device. The server receives the samples, compares them to the user's stored voice print and pass phrase and authenticates the user to the secure website if the sample voice print and sample pass phrase match the stored voice print and pass phrase sample. The server request may comprise a sponsored message. Additionally, the server may request the user speak a pass phrase comprising an advertiser's slogan, product name, or company name. 
Aley-Raz et al., (US 20100131273 A1) discloses a device, system, and method of liveness detection using voice biometrics. For example, a method comprises: generating a first matching score based on a comparison between: (a) a voice-print from a first text-dependent audio sample received at an enrollment stage, and (b) a second text-dependent audio sample received at an authentication stage; generating a second matching score based on a text-independent audio sample; and generating a liveness score by taking into account at least the first matching score and the second matching score.
Smith et al., (US 20070050304 A1) discloses a method of selective call initiation is disclosed and includes receiving data from a computer based auction site. Further, the method includes detecting a notification event by evaluating the data with respect to notification criteria associated with a user account. Also, the method includes initiating a voice based call over a voice network to a communication device identified in connection with the user account. A system is also disclosed and includes a first processing element that is coupled to a network interface to receive data from a computer based auction site. Also, the system includes a second processing element to detect a notification event by evaluating the data with respect to notification criteria associated with a user account. Moreover, the system includes a third processing element to initiate an outgoing voice based call over a voice network to a communication device identified in connection with the user account.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698